             Case 4:18-cv-00063-JM Document 92 Filed 03/08/19 Page 1 of 4


                  IN THE UNITED STATES DISTRICT COURT OF ARKANSAS
                        FOR THE EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

 JERRI PLUMMER
                                                                                                              PLAINTIFF
 VS.                                       CASE NO.: 4:18-CV-63-JM

 RHETT MCSWEENEY; DAVID LANGEVIN;
 MCSWEENEY LANGEVIN, LLC; WHITNEY
 SHOEMAKER, D.O; WOMEN’S HEALTH AND
 SURGERY CENTER, LLC; PLAINTIFF FUNDING
 HOLDING, INC., D/B/A LAWCASH; VINCENT
 CHHABRA; MICHAEL CHHABRA;
 LAWFIRM HEADQUARTERS, LLC; SURGICAL
 ASSISTANCE, INC.; WESLEY BLAKE BARBER;
 KASIA OSADZINKA, M.D.; BOSTON SCIENTIFIC
 CORPORATION; ALPHA LAW, LLP; RICHARD
 MARTINDALE; AND JOHN DOES 1-99                                                                          DEFENDANTS


             SURGICAL ASSISTANTS, INC. AND WESLEY BLAKE BARBER’S
                    MOTION FOR RELIEF FROM STAY AND TO
                 DISMISS FOR LACK OF PERSONAL JURISDICTION

        Defendants, Surgical Assistants, Inc. (“Surgical Assistants”) and Wesley Blake Barber

(“Barber”), through the undersigned counsel, hereby file this Motion for Relief from Stay and to

Dismiss for Lack of Personal Jurisdiction and in support state as follows:

        1.        This Court entered a stay of proceedings on October 10, 2018. [DE 88].

        2.        Defendants’ local counsel filed a Motion to Withdraw as Counsel [DE 89].

        3.        But for the stay, Defendants would have filed this Motion to Dismiss for Lack of

Personal Jurisdiction; and request stay relief for the Motion to be heard prior to being required to

hire new local counsel to preside over this stayed action.




                                                         Page 1 of 4
   THE D’APUZZO LAW FIRM, 2755 E. OAKLAND PARK BLVD, STE. 303 FT LAUDERDALE, FL 33306 TEL. (954) 507-4074 FAX (954) 507-4076
                 Case 4:18-cv-00063-JM Document 92 Filed 03/08/19 Page 2 of 4


            4.        Surgical Assistants and Barber filed an Amended Answer denying all claims

against them, and specifically raising the defense of lack of personal jurisdiction. [DE 33, ¶ 28,

115]. 1

            5.        Barber is a resident of Florida and was the Director of Surgical Assistants from

approximately August, 2014 through February, 2017.

            6.        Surgical Assistants was a company with its principal place of business in Florida

and was dissolved on February 2, 2017.

            7.        The medical removal procedure performed on the Plaintiff in December, 2014

occurred in Florida.

            8.        Surgical Assistants and Barber are one of several Defendants in this case allegedly

engaged in a broad, conspiratorial scheme revolving around the Plaintiff’s medical procedure. The

specific causes of action alleged against Surgical Assistants and Barber include constructive fraud

and civil conspiracy.

            9.        Plaintiff’s claims against Surgical Assistants and Barber are subject to dismissal for

lack of personal jurisdiction.

            10.       Barber does not have minimum contacts with Arkansas sufficient to satisfy the

requirements of due process. Barber was merely the director of a Florida corporation. Even

assuming all of the Plaintiff’s causes of action are true, as the Court must in a Rule 12 posture, the

alleged fraud, breach of fiduciary duty, deceptive trade practices, medical negligence, unjust

enrichment and conspiracy all occurred in Florida. The Plaintiff alleges no other contacts Barber

or Surgical Assistants had with the state of Arkansas.

            11.       Nor can this cannot extend personal jurisdiction over Surgical Assistants and Baber

in accordance with Arkansas’ long-arm statute, which simply extends personal jurisdiction to the


1
    Defendants also raised the defense of lack of jurisdiction in their original Answer to Complaint. [DE 18, ¶ 30, 121].

                                                             Page 2 of 4
       THE D’APUZZO LAW FIRM, 2755 E. OAKLAND PARK BLVD, STE. 303 FT LAUDERDALE, FL 33306 TEL. (954) 507-4074 FAX (954) 507-4076
            Case 4:18-cv-00063-JM Document 92 Filed 03/08/19 Page 3 of 4


maximum extent permitted by due process. Ark. Code Ann. §16-4-101 (2010 Repl.). The nature,

quality and quantity of Barber or Surgical Assistants’ contacts are either non-existent or of such

character that they cannot meet the test for minimum contacts under due process. All the alleged

civil wrongs took place in Florida. Any damages suffered by the Plaintiff occurred in Florida.

Neither Barber or Surgical Assistants advertise their services in Arkansas. Never have either

conducted business of any kind in Arkansas. In fact, Barber has never even been to Arkansas.

There is no suggestion that Barber or Surgical Assistants and the Plaintiff engaged in

communication in Arkansas. In sum, there is a complete absence of connection between Barber

and Surgical Assistants and the forum state Arkansas. See Declaration of Wesley Blake Barber,

attached as Exhibit “A.”

        WHEREFORE, for the reasons stated herein, Defendants, Surgical Assistants, Inc. and

Wesley Blake Barber, respectfully contend that this Court cannot maintain personal jurisdiction

over them and respectfully request that the stay in this matter be lifted to entertain their Motion to

Dismiss and that this matter be dismissed for the absence of personal jurisdiction pursuant to Fed.

R. Civ. P. 12(b)(2). Defendants, Surgical Assistants, Inc. and Wesley Blake Barber further request

that they be granted all fees, costs, attorneys’ fees and other relief to which they may be granted

under applicable Arkansas and federal law.

                                                            Respectfully submitted,

                                                             /s/ T. D’Apuzzo
                                                            Theodore D’Apuzzo
                                                            FL Bar No.: 0073018
                                                            Attorney for Defendants Surgical Assistants, Inc.
                                                            And Wesley Blake Barber
                                                            The D’Apuzzo Law Firm
                                                            2755 E. Oakland Park Blvd, Suite 303
                                                            Fort Lauderdale, FL 33306
                                                            Telephone: (954) 507-4074 / Fax: (954) 507-4076
                                                            E-Mail: ted@dapuzzolaw.com



                                                         Page 3 of 4
   THE D’APUZZO LAW FIRM, 2755 E. OAKLAND PARK BLVD, STE. 303 FT LAUDERDALE, FL 33306 TEL. (954) 507-4074 FAX (954) 507-4076
            Case 4:18-cv-00063-JM Document 92 Filed 03/08/19 Page 4 of 4


                                          CERTIFICATE OF SERVICE

       I hereby certify that on March 8, 2019, I electronically filed the foregoing with the Clerk
of Court using the CM/ECF system, which shall send notification of such filing to the following:

 Ray Baxter, Esq.                                               L. Kyle Heffley, Esq.
 James R. Baxter, Esq.                                          Mitchell, Williams, Selig, Gates &
 The Baxter Law Firm                                            Woodyard, P.L.L.C.
 3115 Alcoa Road                                                5414 Pinnacle Point Drive, Suite 500
 Benton, AR 72015                                               Rogers, Arkansas 72758
 raybaxterpa@gmail.com                                          kheffley@mwlaw.com

 George D. “Bucky” Ellis, Esq.                                  Brian A. Vandiver, Esq.
 126 N. Main Street                                             Dylan J. Botteicher, Esq.
 Benton, AR 72015                                               Cox, Sterling, McClure & Vandiver, PLLC
 gellisinbenton@swbell.net                                      8712 Counts Massie Road
                                                                North Little Rock, AR 72113
                                                                bavandiver@csmfirm.com

 Edwin L. Lowther, Jr., Esq.                                    Robert F. Tom, Esq.
 Jessica Pruitt Koehler                                         Baker, Donelson, Bearman, Caldwell &
 Wright, Lindsey & Jennings LLP                                 Berkowitz, P.C.
 200 West Capitol Avenue, Suite 2300                            165 Madison Ave., Suite 2000
 Little Rock, AR 72201-3699                                     Memphis, TN 38103
 elowther@wlj.com                                               rtom@bakerdonelson.com

 R. Kenny McCulloch, Esq.                                       Andy Lee Turner, Esq.
 Barber Law Firm PLLC                                           Turner Law Firm, PA
 425 West Capitol Avenue, Suite 3400                            PO Box 1225
 Little Rock, AR 72201-3483                                     Cabot, AR 72023
 rkmcculloch@barberlawfirm.com                                  andy@turnerlawrimpa.com




                                                          By:       /s/ T. D’Apuzzo
                                                                    Theodore D’Apuzzo, Esq.




                                                         Page 4 of 4
   THE D’APUZZO LAW FIRM, 2755 E. OAKLAND PARK BLVD, STE. 303 FT LAUDERDALE, FL 33306 TEL. (954) 507-4074 FAX (954) 507-4076
